Title: To James Madison from Tench Coxe, 4 October 1803
From: Coxe, Tench
To: Madison, James


Sir
Purveyors office Phila. Oct. 4. 1803
In the letter I had the Honor to address to you on the subject of the packages of books and stationary sent to Pittsburg, I mentioned one for the Indiana Territory, which does not appear there, and which Mr. Hooke does not remember to have forwarded to that Government. He desires to know whether his rect., given to his Predecessor Mr. Brownson, for the packages in Store, when he was appointed, contains any package or packages for the Governor of Indiana. It is supposed that receipt is filed in your department with Mr. Whelen’s accounts. A copy of it sent hither will greatly oblige Mr. Hooke, and will enable me to judge whether there is any probability that a package of the laws has been sent by him in some wrong direction. The great importance of the promulgation of the Laws will occasion you to excuse the trouble I take the liberty to give you on this subject.
As soon as Philada. shall be sufficiently free from the Yellow fever, I shall execute your instructions about the articles returned from Algiers. From the quantity of the drugs they will be necessarily bought to export. They are said to be far beyond the Consumption of this country.
Some time ago I deemed it necessary to inform Genl. Dearborn that a vessel with some military stores had been violated by the impressment of David Gitchell, a native of Cecil County in Maryland, presuming that he would give to you or the Government at large such Notice of the fact as was proper. It is necessary that you should know that the distress of Mrs. Gitchell and her Mother and their application to me induced me to offer to Mr. Bond, the British Consul here, a deposition of two Cousin’s of Mr. Gitchell proving his birth in Maryland & their knowledge of him from their infancies. I promised to Mr. Bond that it was a mere act of humanity, as a private person, at the request of two distressed women—and I particularly remarked that I did not mean to enter into any public considerations on the Subject, to which I had not the least official relation. It is stated in our gazettes that Mr. Gitchell is released. As you may have occasion to notice the subject of impressments to our Government and that of Great Britain, it is proper that you should know what occurd in this case. I have not seen Mr. Bond since the release, nor Mr. Gitchell. I have the honor to be, Sir, your very respectfl. Servant
Tench Coxe
 

   
   RC (DNA: RG 59, ML). Docketed by Wagner: “To be answd.”



   
   Letter not found, but see JM to Coxe, 29 Sept. 1803.



   
   See JM to Coxe, 29 Sept. 1803.


